Judgment, Supreme Court, New York County, rendered June 13, 1974, convicting defendant upon his plea of guilty of burglary in the third degree and sentencing him to an indeterminate term of imprisonment not to exceed five years, unanimously affirmed. This court being empowered to make appropriate findings of fact (People v Smith, 46 AD2d 639), finds that there was no trickery or deceit involved in connection with statements obtained from the defendant. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.